Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 05/03/2021 has been entered. Claims 1, 3 and 5-9 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth (Document Id: US 20060233051 A1) in view of Mikada (US 9726773 B2).

Regarding claim 1, Nemeth teaches a multichannel streamer cable comprising a plurality of vibration receiving units connected in series. (Paragraph 67, Paragraph 33, lines 1-3, Paragraph 79, claim 42)

Further regarding claim 1, Nemeth teaches a geophone (100, 106) that receives vibration of a sound wave under water. (Paragraph 45, Paragraph 65, lines 1-3, Claim 42, Fig.1)

Further regarding claim 1, Nemeth teaches an amplifier (108) that amplifies a signal output from the geophone. (Paragraph 45, lines 1-4, Fig.1)

Further regarding claim 1, Nemeth teaches an analog-to-digital (AD) converter (104) that digitizes the signal amplified by the amplifier. (Paragraph 46, Fig.1, Claim 42) 

Further regarding claim 1, Nemeth teaches a processing section that performs processing for causing an internal memory of the processing section to store a digital signal obtained by digitizing the amplified signal by the AD converter, as measurement data. (Paragraph 28, Paragraph 48, Claim 42, Fig.1)

Further regarding claim 1, Nemeth teaches a control unit that performs data communication with the vibration receiving units. (Paragraph 13-15, Paragraph 28, Paragraph 33, Claim 42)

Further regarding claim 1, Nemeth teaches wherein the processing section performs processing for transmitting the measurement data stored in the internal memory to the control unit. (Paragraph 13-15, Paragraph 28, Paragraph 33, Claim 42)

Further regarding claim 1, Nemeth teaches the control unit includes a storage device that stores the measurement data received from the vibration receiving units. (Paragraph 13-15, Paragraph 28, Paragraph 33, Claim 42)

Further regarding claim 1, Nemeth teaches the processing section performs measurement according to measurement time included in a command 13received from the control unit. (Paragraph 63)

Nemeth teaches the invention as claimed but does not explicitly teach a control unit includes a hydraulic gauge configured to measure water pressure, a control unit is configured to set a measurement time of the vibration receiving units based on: vibration time of a sound source that generates a sound wave under the water, a water depth calculated based on an output signal of the hydraulic gauge, the positions of the vibration receiving units and the control unit is configured to transmit a command including the set measurement time to the vibration reviving units. 

Mikada, in the same field of endeavor teaches a control unit includes a hydraulic gauge configured to measure water pressure, a control unit (2) is configured to set a measurement time of the vibration receiving units (3) based on: vibration time of a sound 

Regarding claim 3, Nemeth teaches wherein the processing section changes an amplification factor of the amplifier based on a command received from the control unit. (Paragraph 20) 


Regarding claim 7, Nemeth teaches a power supply unit that supplies electric power to the control unit and the vibration receiving units. (Paragraph 79, Paragraph 21, Paragraph 64)


Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth in view of Mikada as applied to claim 1, and in further view of Moore (Document Id: US 20100074055 A1). 

Regarding claim 5, Nemeth teaches the invention as claimed but does not explicitly teach wherein the control unit includes an atomic clock, the time of which is corrected based on time information 5received from a positioning satellite. 
Moore, in the same field of endeavor teaches wherein the control unit includes an atomic clock, the time of which is corrected based on time information 5received from a positioning satellite (Abstract, Paragraph 37) Moore discloses that the SAM 120 (control unit) may further include Global Positioning System (GPS) and each GPS satellite contains multiple atomic clocks that contribute very precise time data to the GPS signals, thus Nemeth properly teaches the limitation of claim 5. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nemeth to incorporate wherein the control unit includes an atomic clock, the time of which is corrected based on time information 5received from a positioning satellite as taught by Moore in order to provide a time reference for the data relative to data collected.

Regarding claim 6, Nemeth in view of Mikada teaches the invention as claimed but does not explicitly teach wherein the control unit filters the measurement data stored in the storage device and transmits the filtered measurement data to an external processing device.
Moore, in the same field of endeavor teaches wherein the control unit filters the measurement data stored in the storage device and transmits the filtered measurement 

Regarding claim 9, Nemeth teaches the invention as claimed but does not explicitly teach wherein the control unit includes an atomic clock, the time of which is corrected based on time information received from a positioning satellite. 
Moore, in the same field of endeavor teaches wherein the control unit includes an atomic clock, the time of which is corrected based on time information received from a positioning satellite. (Abstract, Paragraph 37) Nemeth discloses that the SAM 120 (control unit) may further include Global Positioning System (GPS) and each GPS satellite contains multiple atomic clocks that contribute very precise time data to the GPS signals. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nemeth to incorporate wherein the control unit includes an atomic clock, the time of which is corrected based on time information received from a positioning satellite as taught by Moore in order to provide a time reference for the data relative to data collected.


Further regarding claim 9, Nemeth teaches the invention as claimed but does not explicitly teach the control unit is configured to transmit the time information of the atomic clock to the vibration receiving units; and synchronize time information of clocking 
Moore, in the same field of endeavor teaches the control unit is configured to transmit the time information of the atomic clock to the vibration receiving units; and synchronize time information of clocking sections included in the vibration receiving units with the time information of the atomic clock. (Abstract, Paragraph 37-38, Paragraph 47, Fig.11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nemeth to incorporate the control unit is configured to transmit the time information of the atomic clock to the vibration receiving units; and synchronize time information of clocking sections included in the vibration receiving units with the time information of the atomic clock as taught by Moore in order to provide a time reference for the data relative to data collected.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nemeth in view of Mikada as applied to claim 1, and in further view of Gagliardi (Document Id: US 20100226204 A1). 

Regarding claim 8, Nemeth in view of Mikada teaches the invention as claimed but does not explicitly teach an underwater resistor coupled to a vibration receiving unit that is the rearmost one of the vibration receiving units.
Gagliardi, in the same field of endeavor teaches an underwater resistor (366) coupled to a vibration receiving unit that is the rearmost one of the vibration receiving units. (Paragraph 158, Fig.17A-17C) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nemeth in view of Mikada to incorporate an underwater resistor coupled to a vibration receiving unit that is the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645